          Case 1:20-cv-11690-RGS Document 1 Filed 09/14/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 DESMOND SCAIFE, JR.,

                Plaintiff,

 v.
                                                 Civil Action No.
 BERKLEE COLLEGE OF MUSIC, INC.;
 ROGER BROWN, in his official capacity           [On removal from Suffolk County
 as President of Berklee College of Music,       Superior Court, Civil Action No.
 Inc.; CHRISTOPHER KANDUS-FISHER,                2084cv00554-B]
 individually and as former Chief Equity
 Officer; JENNIFER BURKE, individually
 and as Director of Employee Relations; and
 VIDRA HARRIS, individually and as
 Senior Human Resources Business Partner,

                Defendants.


                                   NOTICE OF REMOVAL

TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF MASSACHUSETTS:

       Pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446, Defendants Berklee College of Music,

Inc. (“Berklee” or the “College”), Roger Brown (“Brown”), Christopher Kandus-Fisher

(“Kandus-Fisher”), Jennifer Burke (“Burke”), and Vidra Harris (“Harris”) (collectively

“Defendants”) hereby give notice of the removal of the civil action entitled Desmond Scaife, Jr.

v. Berklee College of Music, Inc. et al., Civil Action No. 2084-CV-00554-B, from the Superior

Court of Suffolk County, Massachusetts (the “State Court Action”), to the United States District

Court for the District of Massachusetts. In support of this Notice of Removal, and pursuant to 28

U.S.C. §1446(a), Defendants attach as Exhibit 1 hereto a copy of all process and pleadings

served on Defendants in the State Court Action, and state as follows:
            Case 1:20-cv-11690-RGS Document 1 Filed 09/14/20 Page 2 of 3



I.     TIMELINESS OF REMOVAL

       1.      Plaintiff Desmond Scaife, Jr. (“Plaintiff”) filed his Amended Complaint and Jury

Demand (the “Amended Complaint”) on or about August 20, 2020. Defendants accepted service

of the Amended Complaint on August 24, 2020. This Notice of Removal is, therefore, being

timely filed within thirty days of notice of the State Court Action as required under 28 U.S.C. §

1446(b).

II.    JURISDICTION AND GROUNDS FOR REMOVAL

       2.      In Paragraphs 86–92 (Count III) of the Amended Complaint, Plaintiff alleges that

Berklee, Kandus-Fisher, and Burke violated federal law, specifically 42 U.S.C. § 1981.

       3.      Defendants are entitled to remove the State Court Action to this Court, pursuant to

28 U.S.C. § 1446, because this Court has original jurisdiction over this matter under the

provisions of 28 U.S.C. §1331 (establishing federal question jurisdiction).

III.   REMOVAL TO THIS COURT IS PROPER

       4.      Because this case was initially filed in the Superior Court of Suffolk County, the

Eastern Division of the United States for the District of Massachusetts is the proper Court to which

removal should be effected, as required for removal under 28 U.S.C. §§ 1441(a) and 1446(a).

IV.    NOTICE

       5.      Copies of this Notice of Removal are being served upon Plaintiff and filed with

the Clerk of Court of the Suffolk County Superior Court, Commonwealth of Massachusetts, in

satisfaction of 28 U.S.C. § 1446(d).

V.     NON-WAIVER OF DEFENSES

       6.      Defendants reserve the right to raise all defenses and objections to the Amended

Complaint and allegations set forth therein after the State Court Action is removed to this Court.

       WHEREFORE, Defendants Berklee College of Music, Inc., Roger Brown, Christopher

                                                 2
          Case 1:20-cv-11690-RGS Document 1 Filed 09/14/20 Page 3 of 3



Kandus-Fisher, Jennifer Burke, and Vidra Harris respectfully request that this action, now

pending in the Suffolk County Superior Court, Commonwealth of Massachusetts, be removed to

the United States District Court for the District of Massachusetts, Eastern Division.

                                             Respectfully submitted,

                                             BERKLEE COLLEGE OF MUSIC, INC.,
                                             ROGER BROWN, CHRISTOPHER KANDUS-
                                             FISHER, JENNIFER BURKE, AND VIDRA
                                             HARRIS
                                             By their attorneys,


                                             /s/ Arielle B. Kristan
                                             Laurie R. Bishop (BBO# 672535)
                                                     lbishop@hrwlawyers.com
                                             Arielle B. Kristan (BBO# 677048)
                                                     akristan@hrwlawyers.com
                                             Alexandra A. Mitropoulos (BBO# 693753)
                                                     amitropoulos@hrwlawyers.com
                                             Hirsch Roberts Weinstein LLP
                                             24 Federal Street, 12th Floor
                                             Boston, MA 02110
                                             Phone: (617) 348-4300
                                             Fax: (617) 348-4343
Dated: September 14, 2020

                                CERTIFICATE OF SERVICE

       I, Arielle B. Kristan, hereby certify that a true and accurate copy of the above document
was served by first class mail and email upon counsel for Plaintiff on September 14, 2020.


                                                     /s/ Arielle B. Kristan
                                                     Arielle B. Kristan




                                                 3
